Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In regards to the IDS filed February 10, 2022, the references listed on the IDS have been considered except reference DE 19848275 A1, since this document was already listed by the examiner on the PTO-892 dated March 19, 2021.  The examiner would also like to note that the US 2017/0144880 A1 reference listed is the publication of US Patent 7900979, already considered by the examiner and listed on the PTO-892 dated March 19, 2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claim 1, Grabek (US-3627960) fails to disclose a strike opening separate from the compartment perimeter.  Specifically, the strike opening of Grabek forms the compartment perimeter.  The examiner can find no motivation to modify the device of Grabek without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 1, Matsuoka et al. (JP 2016187367 A) discloses a housing 20, 30 providing a compartment (rectangular space into which the striker 8 is received, Figures 7a and 7b) including interconnected walls defining a compartment perimeter that extends about a compartment interior space (space in which the striker is received), a lock pin 40 adapted to slide into the compartment interior space to engage the lid 
In regards to claim 7, Dirnberger (DE 19848275 A1) fails to disclose a safety catch arranged inside the housing, the safety catch having a stop surface that is misaligned to avoid contact with a segment of the lock pin assembly during a normal operation of the appliance lock and aligns with the segment of the lock pin assembly and blocks movement of the lock pin assembly from moving to the first position from the second position when the lock pin is damaged.  When safety catch 26 of Dirnberger engages the lock pin assembly 12 in Figure 5, this engagement does not block the lock pin assembly 12 from moving from the first position in Figure 2 to the second position in Figure 4.  In the position in Figure 5, the lock pin assembly 12 has already moved to the second position, and the engagement of the safety catch 26 with the lock pin assembly 12 just prevents removal of lid strike 16.  The examiner can find no motivation to modify the device of Dirnberger without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 8, Dirnberger (DE 19848275 A1) fails to disclose that the damage of the lock pin is breakage of the lock pin, and that the lock pin includes a weakened section promoting the breakage at a predetermined location, and that the 
In regards to claim 16, Bragg et al. (US-7900979) fails to disclose that the key structure is spaced from the lid strike.  The key structure of Bragg et al. is part of the lid strike, and is therefore, not spaced or separate from it.  The examiner can find no motivation to modify the device of Bragg et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 17, Bragg et al. (US-7900979) fails to disclose that the key structure is a feature on a bezel attached to the appliance lock when the appliance lock is installed on the appliance to provide an opening through which the lid strike may pass when the hinged lid of the appliance is closed and the lid strike moves to the position proximate to the lock pin.  The examiner can find no motivation to modify the device of Bragg et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 18, Bragg et al. (US-7900979) fails to disclose 
In regards to claim 19, Grabek (US-3627960) fails to disclose a state in which the lid strike is blocked from moving to the predetermined position proximate the lock pin by an engagement between the lock pin and the lid strike that holds the magnet out of the lock chamber.  The examiner can find no motivation to modify the device of Grabek without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        February 17, 2022